EXHIBIT 10.c



EXECUTION COPY




SECOND AMENDED AND RESTATED
UNDERTAKING AGREEMENT

Dated as of December 5, 2003

made by

CROWN HOLDINGS, INC.

as a Parent Undertaking Party,

CROWN CORK & SEAL COMPANY, INC.

as a Parent Undertaking Party,

and

CROWN INTERNATIONAL HOLDINGS, INC.

as a Parent Undertaking Party,

in favor of

THE PURCHASERS REFERRED TO HEREIN

and

CITIBANK, N.A.

as Agent




--------------------------------------------------------------------------------




TABLE OF CONTENTS


          Page      


      PRELIMINARY STATEMENTS    1 SECTION 1. Unconditional Undertaking    2
SECTION 2. Obligations Absolute    3 SECTION 3. Waivers and Acknowledgments    4
SECTION 4. Subrogation    5 SECTION 5. Representations and Warranties    5
SECTION 6. Covenants    9 SECTION 7. Payments Free and Clear of Taxes, etc.  17
SECTION 8. Amendments, etc.  18 SECTION 9. Notices; Effectiveness; Electronic
Communications  18 SECTION 10. No Waiver; Remedies  20 SECTION 11. Continuing
Agreement; Assignments under Receivables Purchase Agreement  20 SECTION 12.
Entire Agreement  20 SECTION 13. Severability of Provisions  21 SECTION 14.
Confidentiality  21 SECTION 15. Governing Law; Jurisdiction; Waiver of Jury
Trial, etc.  21



EXHIBITS


    Exhibit A Certain Defined Terms     Exhibit B Form of Compliance Certificate




--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED UNDERTAKING AGREEMENT

          SECOND AMENDED AND RESTATED UNDERTAKING AGREEMENT dated as of December
5, 2003, made by CROWN HOLDINGS, INC., a Pennsylvania corporation, (“Crown
Holdings”), CROWN CORK & SEAL COMPANY, INC., a Pennsylvania corporation (“CCSC”)
and CROWN INTERNATIONAL HOLDINGS, INC., a Delaware (“CIH”, and together with
Crown Holdings and CCSC, the “Parent Undertaking Parties”, and each,
individually, a “Parent Undertaking Party”), in favor of the Purchasers as
defined in the Receivables Purchase Agreement and CITIBANK, N.A. (“Citibank”),
as administrative agent (the “Agent”) for the Purchasers and the other Owners.

PRELIMINARY STATEMENTS.

          1.      CCSC has executed and delivered a Undertaking Agreement dated
as of January 26, 2001, as amended and restated as of May 7, 2001 (such
Undertaking Agreement being the “Existing Undertaking Agreement”).

          2.      The parties hereto have agreed to amend and restate the
Existing Undertaking Agreement in its entirety to give effect to the terms and
conditions set forth in this Second Amended and Restated Undertaking Agreement
(the Existing Undertaking Agreement, as so amended and restated, and this Second
Amended and Restated Undertaking Agreement, as further amended, restated,
supplemented or otherwise modified from time to time, collectively, this
“Agreement”).

          3.      (i) Crown Holdings, Inc. owns, directly or indirectly, all of
the issued and outstanding shares of common stock of CCSC and CIH, (ii) CCSC
owns, directly or indirectly, all of the issued and outstanding shares of common
stock of Crown Cork &Seal Receivables (DE) Corporation, a Delaware corporation
(the “Seller”), and all of the issued and outstanding shares of common stock of
each of the US Originators (as hereinafter defined) and (iii) CIH owns, directly
or indirectly, all of the issued and outstanding shares of common stock or
partnership interests of each of the UK Originators and the Canadian Originator
(as defined in the Receivables Purchase Agreement).

          4.      The Seller and Crown (USA) as Servicer have entered into a
Second Amended and Restated Receivables Purchase Agreement dated as of the date
hereof (such agreement, as it may from time to time be further amended,
supplemented or otherwise modified, being the “Receivables Purchase Agreement”)
with the Purchasers and Citibank, N.A., as the Agent, pursuant to which the
Seller may sell to each Purchaser undivided percentage ownership interests in
its accounts receivable that were originally owed to each Originator and that
have been or may be acquired from time to time by the Seller from (i) each US
Originator, the Canadian Originator and the Former Canadian Originator pursuant
to a Second Amended and Restated Receivables Contribution and Sale Agreement
dated as of the date hereof or the Existing Receivables Contribution and Sale
Agreement (as defined therein) (the Existing Receivables Contribution and Sale
Agreement, as amended and restated by the Second Amended and Restated
Contribution and Sale Agreement, and the Second Amended and Restated
Contribution and Sale Agreement, as it may from time to time be further amended,
supplemented or otherwise modified, being the “U.S./Canada Contribution and Sale
Agreement”) among the US Originators, the Canadian Originator, and the Former
Canadian Originator, as sellers, the Seller, as the Buyer, and Crown (USA), as
the Buyer’s Servicer and (ii) each UK Originator pursuant to a Receivables
Contribution and Sale Agreement (such agreement, as it may from time to time be
amended, supplemented or otherwise modified, being the “UK Contribution and Sale
Agreement”, and together with the U.S./Canada Contribution and Sale Agreement,
the “Contribution and Sale Agreements”) to be entered into among the UK
Originators, as sellers, the Seller, as the Buyer, and Crown (USA), as the UK
Buyer’s Servicer.




--------------------------------------------------------------------------------




          5.      Terms defined in either the Receivables Purchase Agreement or
the Contribution and Sale Agreements and not otherwise defined in this Agreement
are used in this Agreement (including, without limitation, Exhibit A to this
Agreement) as defined in the Receivables Purchase Agreement or the Contribution
and Sale Agreements, as applicable. Capitalized terms defined in Exhibit A to
this Agreement are used in this Agreement as defined in such Exhibit A.

          6.      It is a condition precedent to the making of the initial
Purchase under the Receivables Purchase Agreement that the Parent Undertaking
Parties shall have executed and delivered this Agreement.

          NOW, THEREFORE, in consideration of the premises, and the substantial
direct and indirect benefits to the Parent Undertaking Parties from the
financing arrangements contemplated by the Receivables Purchase Agreement and
the Contribution and Sale Agreements and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parent
Undertaking Parties hereby agree that, effective as of the date hereof, the
Existing Undertaking Agreement is amended and restated as follows:

           SECTION 1.      Unconditional Undertaking.  The Parent Undertaking
Parties, jointly and severally, hereby unconditionally and irrevocably undertake
and agree with and for the benefit of each of the Purchasers and the other
Owners and the Agent (collectively the “Indemnified Parties”) to cause the due
and punctual performance and observance by each of (a) the Seller and its
successors and assigns, (b) the Servicer (so long as any Affiliate of any of the
Parent Undertaking Parties is the Servicer) and (c) each of the Originators and
each of their respective successors and assigns, in each case of clauses (a),
(b), and (c), of all of the terms, covenants, agreements, undertakings and other
obligations on the part of the Seller, the Servicer (so long as any Affiliate of
any of the Parent Undertaking Parties is the Servicer) or each of the
Originators, as applicable, to be performed or observed under each of the
Receivables Purchase Agreement, the Contribution and Sale Agreements and the
other Transaction Documents and the other documents delivered in connection
therewith in accordance with the terms thereof, including, without limitation,
the obligations to pay when due all monetary obligations of each of the Seller,
the Servicer (so long as any Affiliate of any of the Parent Undertaking Parties
is the Servicer) and the Originators now or hereafter existing under the
Receivables Purchase Agreement, the Contribution and Sale Agreements and the
other Transaction Documents, whether for Collections received, deemed
Collections, Yield, interest, indemnifications, fees, costs, expenses or
otherwise (such terms, covenants, agreements, undertakings and other obligations
being the “Obligations”) and undertake and agree to pay any and all expenses
(including reasonable counsel fees and expenses) incurred by the Indemnified
Parties, or any of them, in enforcing any rights under this Agreement. In the
event that the Seller, the Servicer (so long as any Affiliate of any of the
Parent Undertaking Parties is the Servicer) or any of the Originators shall fail
in any manner whatsoever to perform or observe any of its Obligations when the
same shall be required to be performed or observed, then the Parent Undertaking
Parties shall themselves duly and punctually perform or observe, or cause to be
duly and punctually performed and observed, such Obligation, and it shall not be
a condition to the accrual of the obligation of the Parent Undertaking Parties
hereunder to perform or observe any Obligation (or to cause the same to be
performed or observed) that any Indemnified Party shall have first made any
request of or demand upon or given any notice to the Seller, the Servicer
(whether or not any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or any of their successors or assigns, or
have instituted any action or proceeding against the Seller, the Servicer
(whether or not any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or any of their successors or assigns in
respect thereof.




2




--------------------------------------------------------------------------------




          SECTION 2.      Obligations Absolute.  The Parent Undertaking Parties,
jointly and severally, undertake and agree that the Obligations will be paid and
performed strictly in accordance with the terms of the Transaction Documents and
each other document delivered in connection therewith, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Indemnified Party with respect thereto. The
obligations of the Parent Undertaking Parties under this Agreement are
independent of the Obligations, and a separate action or actions may be brought
and prosecuted against the Parent Undertaking Parties to enforce this Agreement,
irrespective of whether any action is brought against the Seller, the Servicer
(whether or not any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or whether the Seller, the Servicer (whether
or not any Affiliate of any of the Parent Undertaking Parties is the Servicer)
or any of the Originators are joined in any such action or actions. The
liability of the Parent Undertaking Parties under this Agreement shall be
irrevocable, absolute and unconditional irrespective of, and, to the extent
permitted by law, the Parent Undertaking Parties hereby irrevocably waive any
defenses (except for any defenses arising or accruing as a result of the gross
negligence or willful misconduct of the Indemnified Parties) any of them may now
or hereafter have in any way relating to, any or all of the following:

            (a)      any lack of validity or enforceability of the Obligations
or any Pool Receivable, any Receivable Interest or any Related Security, or of
any Transaction Document or any other document relating thereto;               
(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations under the Transaction Documents or any
other document relating thereto, or any other amendment or waiver of or any
consent to departure from any Transaction Document or any other document
relating thereto;                (c)     any taking, exchange, release or
nonperfection of or failure to transfer title to any asset or collateral, or any
taking, release, amendment or waiver of or consent to departure from any
guaranty, for all or any of the Obligations;




3




--------------------------------------------------------------------------------




            (d)      any manner of application of any asset or collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any asset or collateral for all or any of the Obligations
or any other obligations of the Seller, the Servicer (whether or not any
Affiliate of any of the Parent Undertaking Parties is the Servicer) or any of
the Originators under the Transaction Documents or any other document relating
thereto;                (e)      any change, restructuring or termination of the
structure or existence of the Seller, the Servicer (whether or not any Affiliate
of any of the Parent Undertaking Parties is the Servicer) or any of the
Originators;                (f)     any failure of any Indemnified Party to
disclose to the Parent Undertaking Parties any information relating to the
financial condition, operations, properties or prospects of the Seller, or any
of the Originators now or in the future known to such Indemnified Party (the
Parent Undertaking Parties waiving any duty on the part of such Indemnified
Party to disclose such information);                (g)      any impossibility
or impracticality of performance, illegality, any act of any government, or any
other circumstance (including, without limitation, any statute of limitations)
or any existence of or reliance on any representation by any Indemnified Party
that might constitute a defense available to, or a discharge of, the Seller, the
Servicer (whether or not any Affiliate of any of the Parent Undertaking Parties
is the Servicer) or any of the Originators or a guarantor of the Obligations; or
               (h)     any other circumstance, event or happening whatsoever,
whether foreseen or unforeseen and whether similar or dissimilar to anything
referred to above in this Section 2.


This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time (x) any payment in connection with any of the Obligations is
rescinded or must otherwise be returned by any Indemnified Party, or (y) any
performance or observance of any Obligation is rescinded or otherwise
invalidated, upon the insolvency, bankruptcy or reorganization of the Seller,
the Servicer (if any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or otherwise, all as though payment had not
been made or as though such Obligation had not been performed or observed.

          SECTION 3.      Waivers and Acknowledgments.  (a) To the extent
permitted by applicable law, the Parent Undertaking Parties hereby waive
promptness, diligence, notice of acceptance and any other notice (except to the
extent that such other notice is expressly required to be given to the Parent
Undertaking Parties by any Indemnified Party pursuant to any other Transaction
Document) with respect to any of the Obligations and this Agreement and any
other document related thereto, and any requirement that any Indemnified Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against the Seller, the Servicer (whether
or not any Affiliate of any of the Parent Undertaking Parties is the Servicer)
or any of the Originators or any other Person or any asset or collateral.




4




--------------------------------------------------------------------------------




          (b)      The Parent Undertaking Parties hereby waive any right to
revoke this Agreement, and acknowledge that this Agreement is continuing in
nature and applies to all Obligations, whether existing now or in the future.

          SECTION 4.       Subrogation.  The Parent Undertaking Parties shall
not exercise or assert any rights that any of them may now have or hereafter
acquire against the Seller, the Servicer (to the extent a Parent Undertaking
Party is not the Servicer), or any of the Originators that arise from the
existence, payment, performance or enforcement of the Parent Undertaking
Parties’obligations under this Agreement or any other Transaction Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification or any right to participate in any
claim or remedy of any Indemnified Party against the Seller, such Servicer or
any of the Originators or any asset or collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Seller,
such Servicer or any of the Originators, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all amounts in
connection with the Obligations and all amounts payable under this Agreement
shall have been paid in full and all other amounts payable to the Indemnified
Parties under the Transaction Documents shall have been paid in full. If any
amount shall be paid to any of the Parent Undertaking Parties in violation of
the preceding sentence at any time prior to the later of (i) the payment in full
of the Obligations and all other amounts payable under this Agreement and all
amounts payable to the Indemnified Parties under the Transaction Documents and
(ii) the Termination Date, such amount shall be held in trust for the benefit of
the Indemnified Parties and shall forthwith be paid to the Agent to be credited
and applied to the Obligations, whether matured or unmatured, in accordance with
the terms of the Transaction Documents or to be held by the Agent as collateral
security for any Obligations payable under this Agreement thereafter arising.

          SECTION 5.       Representations and Warranties.  Each of the Parent
Undertaking Parties hereby represents and warrants as to itself as follows:

            (a)      Such Parent Undertaking Party is a corporation, validly
incorporated and existing and in good standing under the laws of the
jurisdiction of its organization. Except where failure could not be reasonably
expected to have a Material Adverse Effect, such Parent Undertaking Party (a) is
duly qualified to transact business and is in good standing in each jurisdiction
where the nature and extent of its business and properties require the same, and
(b) possesses all requisite authority, power, licenses, approvals, permits,
authorizations, and franchises to use its assets and conduct its business as is
now being, or is contemplated herein to be, conducted.               (b)      As
of the Closing Date, (i) all of the issued and outstanding shares of common
stock of CCSC and CIH are owned, directly or indirectly, by Crown Holdings; (ii)
all of the issued and outstanding shares of common stock of the Seller and each
of the US Originators, are owned, directly or indirectly, by CCSC; and (iii) all
of the issued and outstanding shares of common stock or limited partnership
interests, as applicable, of each of the UK Originators and the Canadian
Originator, are owned, directly or indirectly, by CIH; in each case free and
clear of any Adverse Claim other than a pledge of the stock of the Originators
as security for the Existing Credit Facilities.





5




--------------------------------------------------------------------------------




            (c)      The execution, delivery and performance by such Parent
Undertaking Party of each of this Agreement and the other Transaction Documents
to which such Parent Undertaking Party is a party, and the transactions
contemplated hereby and thereby, are within such Parent Undertaking Party’s
corporate powers, have been duly authorized by all necessary corporate action
and do not (i) contravene such Parent Undertaking Party’s charter or bylaws,
(ii) violate any applicable law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award binding on or affecting such Parent
Undertaking Party or any of its properties, or (iii) breach or result in a
default under, or result in the acceleration of (or entitle any party to
accelerate) the maturity of any obligation of such Parent Undertaking Party
under, or result in or require the creation of any Lien upon or security
interest in any property of such Parent Undertaking Party pursuant to the terms
of, any credit or loan agreement, indenture, or other agreement or instrument
binding on or affecting such Parent Undertaking Party or any of its properties.
Each of this Agreement and the other Transaction Documents to which such Parent
Undertaking Party is a party when delivered will have been duly executed and
delivered by such Parent Undertaking Party. Without limiting the generality of
the foregoing, the transactions evidenced by the Transaction Documents
constitute (i) a “Permitted Receivables Financing” under and as defined in the
Existing Credit Facilities; (ii) a “Qualified Receivables Transaction” under and
as defined in the Indenture dated February 26, 2003 among Crown European
Holdings S.A., the Guarantors named therein,Wells Fargo Bank Minnesota, National
Association, as trustee for the holders of the 9½% Second Priority Senior
Secured Notes due 2011 and the holders of the 10¼% Second Priority Senior
Secured Notes due 2011, in each case issued pursuant thereto; and (iii) a
“Qualified Receivables Transaction” under and as defined in the Indenture dated
February 26, 2003 among Crown European Holdings S.A., the Guarantors named
therein, and Wells Fargo Bank Minnesota, National Association, as trustee for
the holders of the 10 7/8% Third Priority Senior Secured Notes due 2013 issued
pursuant thereto.               (d)      No consent, authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person is required for the due execution, delivery and performance by
such Parent Undertaking Party of this Agreement or any of the other Transaction
Documents to which such Parent Undertaking Party is a party, or to ensure the
legality, validity or enforceability hereof or thereof.               (e)     
This Agreement is, and the other Transaction Documents to which such Parent
Undertaking Party is a party when delivered will be, the legal, valid and
binding obligation of such Parent Undertaking Party enforceable against such
Parent Undertaking Party in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and to general equitable principles.    
          (f)      The consolidated balance sheet of Crown Holdings and its
consolidated subsidiaries as at December 31, 2002, and the related consolidated
statements of income and cash flows of such Parent Undertaking Party and its
consolidated subsidiaries for the fiscal year then ended, in each case certified
by PricewaterhouseCoopers LLP, independent public accountants, copies of which
have been furnished to the Agent, fairly present in all material respects the
consolidated financial condition of Crown Holdings and its consolidated
subsidiaries as at such date and the consolidated results of the operations of
Crown Holdings and its consolidated subsidiaries for the period ended on such
date, all in accordance with GAAP and, since December 31, 2002, there has been
no material adverse change in such condition or operations of such Parent
Undertaking Party, or the ability of such Parent Undertaking Party to perform
its obligations hereunder or under any other Transaction Document to which it is
a party, in each case other than to the extent expressly set forth on Schedule V
to the Receivables Purchase Agreement, Schedule V to the Contribution and Sale
Agreements, or in any public filing prior to the date hereof with the Securities
and Exchange Commission.





6




--------------------------------------------------------------------------------




            (g)      Except as disclosed in Crown Holdings’ public filings prior
to the date hereof with the Securities and Exchange Commission or as disclosed
in writing to the Agent on or prior to the date hereof, there is no pending or,
to the knowledge of such Parent Undertaking Party, threatened action, suit or
proceeding affecting such Parent Undertaking Party or any of its subsidiaries,
or its property or assets or the property or assets of any of its subsidiaries,
before any court, governmental agency or arbitrator or other authority, domestic
or foreign, which could reasonably be expected to have a Material Adverse
Effect, or which purports to affect the legality, validity or enforceability of
this Agreement or any of the other Transaction Documents to which such Parent
Undertaking Party is a party or the transactions contemplated hereby or thereby.
              (h)      Each Seller Report, Weekly Report, Daily Report and
Receivables Activity Report (in each case if prepared by such Parent Undertaking
Party or any Affiliate thereof, or to the extent that information contained
therein is supplied by such Parent Undertaking Party or any Affiliate thereof),
and each notice or other written item of information, exhibit, financial
statement, document, book, record or report, furnished or to be furnished at any
time by such Parent Undertaking Party or any Affiliate thereof to any
Indemnified Party in each case in connection with any Transaction Document is or
will be accurate in all material respects as of its date or as of the date so
furnished, and no such report or document contains or will contain any untrue
statement of a material fact or omits to state, or will omit to state, as of its
date of delivery or the date so furnished, a material fact necessary in order to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading; provided that to the extent that any such
Seller Report, Weekly Report, Daily Report, Receivables Activity Report, notice
or other written item of information, exhibit, financial statement, document,
book, record or report was based upon or constitutes a forecast or projection,
such Parent Undertaking Party represents only that it (or such Affiliate) acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such Seller Report, Weekly Report, Daily Report, Receivables
Activity Report, notice or other written item of information, exhibit, financial
statement, document, book, record or report.               (i)      There are no
conditions precedent to the effectiveness of this Agreement or any of the other
Transaction Documents to which such Parent Undertaking Party is a party that
have not been satisfied or waived.




7




--------------------------------------------------------------------------------




            (j)      The obligations of such Parent Undertaking Party under this
Agreement and each of the other Transaction Documents to which such Parent
Undertaking Party is a party do rank and will rank at least pari passu in
priority of payment and in all other respects with all other unsecured Debt of
such Parent Undertaking Party.               (k)      Such Parent Undertaking
Party is neither a “holding company” nor a “subsidiary holding company” of a
“holding company” within the meaning of the Public Utility Holding Company Act
of 1935, as amended. Neither such Parent Undertaking Party nor any of its
Affiliates is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or any successor statute.    
          (l)      With respect to each such Parent Undertaking Party, no ERISA
Event has occurred or is reasonably expected to occur which could reasonably be
expected to have a Material Adverse Effect or give rise to a Lien. Such Parent
Undertaking Party and its ERISA Affiliates are in compliance in all material
respects with the presently applicable provisions of ERISA and the Code with
respect to each Plan. No condition exists or event or transaction has occurred
with respect to any Pension Plan or Welfare Plan which reasonably might result
in the incurrence by such Parent Undertaking Party or any of such Parent
Undertaking Party’s ERISA Affiliates of any liability, fine or penalty which
could reasonably be expected to have a Material Adverse Effect. Such Parent
Undertaking Party does not have any contingent liability with respect to
post-retirement benefits provided by it or any of its Subsidiaries under a
Welfare Plan, other than (i) liability for continuation coverage described in
Part 6 of Subtitle B of Title I of ERISA and (ii) liabilities that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.                          Except as could not reasonably be expected to
have a Material Adverse Effect, (A) each Non-U.S. Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities and (B) no
Parent Undertaking Party nor any Subsidiary has incurred any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan.    
          (m)      (i)     Such Parent Undertaking Party and, to its knowledge,
its Affiliates, are not in violation of any Anti-Terrorism Law, including the
Executive Order, and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.                          (ii)     Such Parent Undertaking
Party and, to its knowledge, its Affiliates and their respective brokers or
other agents acting or benefiting in any capacity in connection with
transactions contemplated by this Agreement and the other Transaction Documents,
are not any of the following:                          (A)     a Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;




8




--------------------------------------------------------------------------------




                       (B)     a Person or entity owned or controlled by, or
acting for or on behalf of, any Person or entity that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;    
                     (C)     a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or                          (D)     a Person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official
publication of such list.                          (iii)     Such Parent
Undertaking Party and to its knowledge, its Affiliates and their respective
brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
do not (A) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (ii) above, (B) deal in, or otherwise engage in any
transaction relating to, any property or interest in property blocked pursuant
to the Executive Order, or (C) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.


          SECTION 6.      Covenants.  Each of the Parent Undertaking Parties
covenants and agrees that (except in the case of subsection (e) of this Section
6, which shall only apply to Crown Holdings), until the date that occurs 365
days after the latest of (i) the Commitment Termination Date, and (ii) the date
on which no Capital of any Receivable Interest shall be outstanding and no
Yield, fees or other amounts remain unpaid under the Receivables Purchase
Agreement, such Parent Undertaking Party will, unless the Required Purchasers
shall otherwise consent in writing:

            (a)      Compliance with Laws, Etc.  Comply with all applicable
federal, state and local laws, rules, regulations and orders with respect to it,
except to the extent failure to so comply would not reasonably be expected to
have a Material Adverse Effect.               (b)      Preservation of Corporate
Existence, Etc. At all times (i) maintain its existence and good standing in the
jurisdiction of its organization (provided, however, that such Parent
Undertaking Party may consummate any merger or consolidation permitted under
Section 6(e)) and its authority to transact business in all other jurisdictions
where the failure to so maintain its authority to transact business could
reasonably be expected to have a Material Adverse Effect; (ii) maintain all
licenses, permits, and franchises necessary for its business where the failure
to so maintain could reasonably be expected to have a Material Adverse Effect;
and (iii) keep all of its assets which are used in and necessary to its business
in good working order and condition (ordinary wear and tear excepted) and make
all necessary repairs thereto and replacements thereof, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.




9




--------------------------------------------------------------------------------




            (c)      Inspections. From time to time upon two days’ prior notice
and during regular business hours as requested by the Agent or any Purchaser
(such two days’ prior notice shall not be required following the occurrence of
an Event of Termination), or at any time and from time to time upon the
occurrence and during the continuance of any Event of Termination or Potential
Event of Termination, allow the Agent or any Purchaser (or their respective
agents or representatives) to inspect any of the properties of such Parent
Undertaking Party or any of its consolidated subsidiaries, to review reports,
files, and other records of such Parent Undertaking Party or any of its
consolidated subsidiaries and to make and take away copies thereof, to conduct
tests or investigations, and to discuss any of the affairs, conditions, and
finances of such Parent Undertaking Party or any of its consolidated
subsidiaries with the other creditors, directors, officers, employees, other
representatives, and independent accountants of such Parent Undertaking Party
and its consolidated subsidiaries, all at the expense of such Parent Undertaking
Party.               (d)      Reporting Requirements.  Furnish to the Agent:


       (i)       as soon as available and in any event within 45 days (or such
shorter period for the filing of Crown Holdings’ Form 10-Q as may be required by
the SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Crown Holdings (commencing with the Fiscal Quarter ending March 31,
2004), a consolidated balance sheet of Crown Holdings and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated statements of earnings and cash
flow of Crown Holdings and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by a Financial Officer of Crown Holdings, it
being understood and agreed that the delivery of Crown Holdings’ Form 10-Q (as
filed with the SEC), if certified as required in this clause (i), shall satisfy
the requirements set forth in this clause;          (ii)     as soon as
available and in any event within 90 days (or such shorter period for the filing
of Crown Holdings’ Form 10-K as may be required by the SEC) after the end of
each Fiscal Year of Crown Holdings (commencing with the Fiscal Year ended
December 31, 2003), a copy of the annual audit report for such Fiscal Year for
Crown Holdings and its Subsidiaries, including therein a consolidated balance
sheet of Crown Holdings and its Subsidiaries as of the end of such Fiscal Year
and consolidated statements of earnings and cash flow of Crown Holdings and its
Subsidiaries for such Fiscal Year, in each case certified in a manner acceptable
to the Agent by PricewaterhouseCoopers LLP or other independent public
accountants reasonably acceptable to the Agent (it being understood and agreed
that the delivery of Crown Holdings’ Form 10-K (as filed with the SEC), if
certified as required by this clause (ii), shall satisfy such delivery
requirement in this clause), together with (other than in the case of the Fiscal
Year ended December 31, 2003) a certificate from a Financial Officer of Crown
Holdings and the other Parents substantially in the form of Exhibit B (a
“Compliance Certificate”) containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratios and restrictions contained
in Sections 6(h), (i), (j) and (k) and to the effect that, in making the
examination necessary for the signing of such certificate, such Financial
Officer has not become aware of any Event of Termination or Potential Event of
Termination that has occurred and is continuing, or, if such Financial Officer
has become aware of such Event of Termination or Potential Event of Termination,
describing such Event of Termination or Potential Event of Termination and the
steps, if any, being taken to cure it, and concurrently with the delivery of the
foregoing financial statements, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any Event
of Termination or Potential Event of Termination (which certificate may be
limited to the extent required by accounting rules or guidelines);




10




--------------------------------------------------------------------------------




       (iii)       as soon as available and in any event within 45 days (or such
shorter period as may be required for the filing of Crown Holdings’ Form 10-Q by
the SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Crown Holdings (commencing with the Fiscal Quarter ending March 31,
2004), a Compliance Certificate from a Financial Officer of Crown Holdings
containing a computation in reasonable detail of, and showing compliance with,
each of the financial ratios and restrictions contained in Sections 6(h), (i),
(j) and (k) and to the effect that, in making the examination necessary for the
signing of such certificate, such Financial Officers have not become aware of
any Event of Termination or Potential Event of Termination that has occurred and
is continuing, or, if such Financial Officers have become aware of such Event of
Termination or Potential Event of Termination, describing such Event of
Termination or Potential Event of Termination and the steps, if any, being taken
to cure it;          (iv)      as soon as available and in any event within 60
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Crown Holdings (commencing with the Fiscal Quarter ending March 31,
2004) (i) an unaudited consolidating balance sheet of Crown Holdings and its
Subsidiaries as of the end of such Fiscal Quarter and consolidating statement of
earnings and cash flows of Crown Holdings of its Subsidiaries for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by a Financial Officer of
Crown Holdings (it being understood and agreed that such financial statements
need only break out (A) the Servicer and the US Originators, on a consolidated
basis; (B) the Seller; (C) Crown (Canada); and (D) the UK Originators, on a
consolidated basis, in each case, as of the end of such Fiscal Quarter), and
(ii) a cash flow statement of each of the U.S. Borrower and the Euro Borrower
(each as defined in the Existing Credit Facilities) showing Cash In Flows and
Cash Out Flows on an unconsolidated basis for such Fiscal Quarter;    
     (v)      as soon as available and in any event within 105 days after the
end of each Fiscal Year of Crown Holdings (commencing with the Fiscal Year
ending December 31, 2003), (i) an unaudited consolidating balance sheet of Crown
Holdings and its Subsidiaries as of the end of such Fiscal Year and
consolidating statements of earnings and cash flow of Crown Holdings and its
Subsidiaries for such Fiscal Year, certified by a Financial Officer of Crown
Holdings (it being understood and agreed that such financial statements need
only break out (A) the Servicer and the US Originators, on a consolidated basis;
(B) the Seller; (C) Crown (Canada); and (D) the UK Originators, on a
consolidated basis, in each case, as of the end of such Fiscal Year), and (ii) a
cash flow statement of each of the U.S. Borrower and the Euro Borrower (each as
defined in the Existing Credit Facilities) showing Cash In Flows and Cash Out
Flows on an unconsolidated basis for such Fiscal Quarter;




11




--------------------------------------------------------------------------------




       (vi)       no later than January 31 of each Fiscal Year of Crown Holdings
(commencing with the Fiscal Year 2004), a detailed consolidated budget of Crown
Holdings and its Subsidiaries by Fiscal Quarter for such Fiscal Year (including
a projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for each Fiscal Quarter during
such Fiscal Year) and, promptly when available, any significant revisions of
such budgets;          (vii)      promptly upon receipt thereof, copies of all
reports submitted to Crown Holdings or its Subsidiaries by independent certified
public accountants in connection with each annual, interim or special audit of
the books of Crown Holdings or any of its Subsidiaries made by such accountants,
including any management letters submitted by such accountants to management in
connection with their annual audit;          (viii)      as soon as possible and
in any event within five Business Days after (i) the occurrence of any adverse
development with respect to any litigation, action or proceeding described in
Section 5(g) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (ii) the commencement of any
litigation, action or proceeding of the type described in Section 5(g), that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or that purports to affect the legality, validity or
enforceability of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, notice thereof and copies of all
documentation relating thereto;          (ix)      as soon as possible, notice
of any other development that could reasonably be expected to have a Material
Adverse Effect;          (ix)      as soon as possible and in any event within
three Business Days after becoming aware of the occurrence of any Event of
Termination or Potential Event of Termination, a statement by a Financial
Officer of Crown Holdings setting forth details of such Event of Termination or
Potential Event of Termination and the action that Crown Holdings or its
applicable Subsidiary has taken and proposes to take with respect thereto;




12




--------------------------------------------------------------------------------




       (xi)       promptly after the sending or filing thereof, copies of all
reports that any Crown Party sends to any of its securityholders, and copies of
all reports, registration statements (other than a Form S-8 or any successor
form) or other materials that any Crown Party files with the Securities and
Exchange Commission or any national securities exchange;          (xii)     
promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under any Transaction
Document from any Person other than the Agent, copies of the same;    
     (xiii)      as soon as possible and in any event within five Business Days
after (i) the occurrence of any adverse development with respect to any
litigation, action or proceeding described in Section 5(g) that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (ii) the commencement of any litigation, action or proceeding of the type
described in Section 5(g), that, individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect or that purports to
effect the legality, validity or enforceability of this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, notice
thereof and copies of all documentation relating thereto;          (xiv)     
promptly upon becoming aware that the sum of the “Available Dollar Revolving
Credit Commitment” and the “Available Euro Revolving Credit Commitment” (in each
case as defined in the Existing Credit Facilities) does not exceed $100,000,000,
notice thereof;          (xv)      immediately upon becoming aware of the taking
of any specific actions by Crown Holdings or any other Person to terminate any
Pension Plan (other than a termination pursuant to Section 4041(b) of ERISA
which can be completed without Crown Holdings or any ERISA Affiliate having to
provide more than $1.0 million in addition to the normal contribution required
for the plan year in which termination occurs to make such Pension Plan
sufficient), or the occurrence of an ERISA Event which could result in a Lien or
in the incurrence by a Parent Undertaking Party or any Subsidiary thereof of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of a Parent
Undertaking Party or any Subsidiary thereof with respect to any postretirement
Welfare Plan benefit if the increase in such contingent liability which could
reasonably be expected to have a Material Adverse Effect, notice thereof and
copies of all documentation relating thereto;          (xvi)      upon request
by the Agent, copies of: (A) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by any Parent Undertaking Party or ERISA
Affiliate with the Internal Revenue Service with respect to each Pension Plan;
(B) the most recent actuarial valuation report for each Pension Plan; (C) all
notices received by any Parent Undertaking Party or ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (D) such other documents or governmental reports or filings relating to any
Plan as the Agent shall reasonably request;




13




--------------------------------------------------------------------------------




       (xvii)       simultaneously with the delivery of financial statements
pursuant to Sections 6(d)(i) and (ii), certifications by the chief executive
officer and a Financial Officer under the Securities Exchange Act of 1934, as
amended, the Sarbanes-Oxley Act of 2002, as amended, and/or the rules and
regulations of the Securities and Exchange Commission; and          (xviii)     
such other information, documents, records or reports respecting the condition
or operations, financial or otherwise, of such Parent Undertaking Party or any
of its subsidiaries as the Agent may from time to time reasonably request.


            (e)      Stock Ownership.  Continue to own, directly or indirectly,
or cause a corporation owned directly or indirectly by the ultimate stockholders
of such Parent Undertaking Party in substantially the same proportions as their
ownership of stock of such Parent Undertaking Party, to own directly or
indirectly all of the issued and outstanding shares of capital stock of the
Seller and each of the Originators, free and clear of any Adverse Claim.    
           (f)      Merger, Etc.  Not merge into or consolidate with any Person
or permit any Person to merge into it (including a reincorporation merger),
unless, in each case, (i) the Agent has received written notice thereof at least
thirty days prior to the consummation of such transaction, (ii) immediately
after giving effect thereto, no event shall occur and be continuing that
constitutes an Event of Termination or a Potential Event of Termination and
(iii) the corporation formed by such consolidation or into which such Parent
Undertaking Party shall be merged shall, at the effective time of such merger or
consolidation, assume such Parent Undertaking Party’s obligations under this
Agreement and the other Transaction Documents to which it is a party in a
writing reasonably satisfactory in form and substance to the Agent; and not
sell, assign or otherwise dispose of all, or substantially all, of its assets in
any transaction or series of transactions, unless, in each case, (A) immediately
after giving effect thereto, no event shall occur and be continuing that
constitutes an Event of Termination or a Potential Event of Termination, (B)
such sale, assignment or other disposition is to (x) one or more Affiliates of
such Parent Undertaking Party, or (y) a Person the acquisition of 100% of such
Parent Undertaking Party by whom would not constitute a Change of Control, and
(C) such Affiliates or such Person or the holder, directly or indirectly, of
100% of the equity interests of such Affiliates or such Person shall, at the
effective time of such sale, assignment or disposition, assume such Parent
Undertaking Party’s obligations under this Agreement and the other Transaction
Documents to which it is a party in a writing reasonably satisfactory in form
and substance to the Agent.                (g)      Taxes.  Pay and discharge
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which material penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien or charge upon any properties of such
Person or cause a failure or forfeiture of title thereto; provided that no
Parent Undertaking Party nor any of its Subsidiaries shall be required to pay
any such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings diligently conducted, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset that may
become subject to such Lien, if it has maintained adequate reserves with respect
thereto in accordance with and to the extent required under GAAP.




14




--------------------------------------------------------------------------------




            (h)      Interest Expense Coverage Ratio.  Not permit or suffer to
exist the Interest Expense Coverage Ratio for any Test Period Set forth below to
be less than the ratio set forth below opposite such period:


                Period      Ratio       December 31, 2003 1.75 to 1.00      
March 31, 2004 1.85 to 1.00   June 30, 2004 1.85 to 1.00   September 30, 2004
1.85 to 1.00   December 31, 2004 1.85 to 1.00       March 31, 2005 2.00 to 1.00
  June 30, 2005 2.00 to 1.00   September 30, 2005 2.00 to 1.00   December 31,
2005 2.00 to 1.00       March 31, 2006 2.10 to 1.00   June 30, 2006 2.10 to 1.00
  September 30, 2006 2.10 to 1.00



            (i)      Total Leverage Ratio. Not permit or suffer to exist the
Total Leverage Ratio for any Test Period set forth below to exceed the ratio set
forth opposite such period:


                Period      Ratio       December 31, 2003 6.25 to 1.00      
March 31, 2004 6.25 to 1.00   June 30, 2004 6.25 to 1.00   September 30, 2004
6.00 to 1.00   December 31, 2004 5.75 to 1.00       March 31, 2005 5.75 to 1.00
  June 30, 2005 5.75 to 1.00   September 30, 2005 5.50 to 1.00   December 31,
2005 5.25 to 1.00       March 31, 2006 5.25 to 1.00   June 30, 2006 5.25 to 1.00
  September 30, 2006 4.75 to 1.00






15




--------------------------------------------------------------------------------




            (j)      First Lien Leverage Ratio. . Not permit or suffer to exist
the First Lien Leverage Ratio for any Test Period set forth below to exceed the
ratio set forth opposite such period:


                Period      Ratio       December 31, 2003 1.75 to 1.00      
March 31, 2004 1.75 to 1.00   June 30, 2004 1.75 to 1.00   September 30, 2004
1.75 to 1.00   December 31, 2004 1.50 to 1.00       March 31, 2005 1.50 to 1.00
  June 30, 2005 1.50 to 1.00   September 30, 2005 1.50 to 1.00   December 31,
2005 1.25 to 1.00       March 31, 2006 1.25 to 1.00   June 30, 2006 1.25 to 1.00
  September 30, 2006 1.25 to 1.00



            (k)      Fixed Charge Coverage Ratio; Cash Flow Ratios. . (i) Not
permit or suffer to exist the Consolidated Fixed Charge Coverage Ratio for any
Test Period set forth below to be less than the ratio set forth opposite such
period:


                Period      Ratio       December 31, 2003 1.15 to 1.00      
March 31, 2004 1.15 to 1.00   June 30, 2004 1.15 to 1.00   September 30, 2004
1.15 to 1.00   December 31, 2004 1.20 to 1.00       March 31, 2005 1.25 to 1.00
  June 30, 2005 1.25 to 1.00   September 30, 2005 1.25 to 1.00   December 31,
2005 1.35 to 1.00       March 31, 2006 1.40 to 1.00   June 30, 2006 1.40 to 1.00
  September 30, 2006 1.40 to 1.00






16




--------------------------------------------------------------------------------




       (ii)       Not permit or suffer to exist the U.S. Borrower Cash Flow
Ratio for each Test Period ending as of the end of each Fiscal Quarter after the
Fiscal Quarter ending December 31, 2003 to be less than 1:1.          (iii)     
Not permit or suffer to exist the Euro Borrower Cash Flow Ratio for each Test
Period ending as of the end of each Fiscal Quarter after the Fiscal Quarter
ending December 31, 2003 to be less than 1:1.


            (l)      Anti-Terrorism Law.  (i) Not conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Section 5(m)(ii) above, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and each Parent
Undertaking Party shall deliver to the Agent any certification or other evidence
requested from time to time by the Agent in its reasonable discretion,
confirming such Parent Undertaking Party’s compliance with this Section 6(m)).  
            (m)      Embargoed Person.  At all times throughout the term of this
Agreement, (a) none of the funds or assets of the Parent Undertaking Parties
that are sold, contributed or otherwise transferred to any other party under the
Transaction Documents shall constitute property of, or shall be beneficially
owned directly or, to the knowledge of any Parent Undertaking Party, indirectly
by, any Embargoed Person that is identified on (1) the SDN List maintained by
the Office of Foreign Assets Control (OFAC), U.S. Department of the Treasury,
and/or to the knowledge of any Parent Undertaking Party, as of the date thereof,
based upon reasonable inquiry by such Parent Undertaking Party, on any Other
List maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in the Parent Undertaking Parties (whether directly or indirectly),
is prohibited by law, or the purchases made by any such other party would be in
violation of law, or (2) the Executive Orders, and (b) no Embargoed Person shall
have any direct interest, and to the knowledge of any Parent Undertaking Party,
as of the date hereof, based upon reasonable inquiry by any Parent Undertaking
Party, indirect interest, of any nature whatsoever in the Parent Undertaking
Parties, with the result that the investment in the Parent Undertaking Party
(whether directly or indirectly), is prohibited by law or the transactions
contemplated by this Agreement are in violation of law.  

          SECTION 7.      Payments Free and Clear of Taxes, etc.  (a) Any and
all payments by each Parent Undertaking Party hereunder shall be made free and
clear of and without deduction for any and all present or future Taxes. If a
Parent Undertaking Party or the Agent shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Indemnified Party,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 7) such Indemnified Party receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Parent Undertaking Party or the Agent shall make such deductions and (iii) such
Parent Undertaking Party or the Agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.




17




--------------------------------------------------------------------------------

          (b)      In addition, each Parent Undertaking Party shall pay any
present or future Other Taxes that arise from any payment made hereunder or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement.

          (c)      Each Parent Undertaking Party shall indemnify each
Indemnified Party for and hold it harmless against the full amount of Taxes and
Other Taxes (including, without limitation, taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 7) imposed on or paid by such
Indemnified Party and any liability (including penalties, additions to tax,
interest and expenses other than those incurred as a result of actions by such
Indemnified Party constituting the gross negligence or willful misconduct of
such Indemnified Party except to the extent that such actions shall have been
approved by or directed to be taken by such Parent Undertaking Party or any of
its Affiliates) arising therefrom or with respect thereto whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 30 days from the date such Indemnified Party makes written
demand therefor (with a copy to the Agent).

           (d) Within 30 days after the date of any payment of Taxes or Other
Taxes, each Parent Undertaking Party shall furnish to the Agent, at its address
referred to in Section 9, the original or a certified copy of a receipt
evidencing payment thereof.

           (e)      Without prejudice to the survival of any other agreement of
each Parent Undertaking Party hereunder, the agreements and obligations of each
Parent Undertaking Party contained in this Section 7 shall survive any
termination of the Receivables Purchase Agreement.

          SECTION 8.      Amendments, etc.  No amendment or waiver of any
provision of this Agreement or consent to any departure by any Parent
Undertaking Party herefrom shall be effective unless in a writing signed by the
Required Purchasers (and, in the case of any amendment, also signed by each
Parent Undertaking Party), and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

           SECTION 9.     Notices; Effectiveness; Electronic Communications.

           (a) Generally. Except as otherwise specifically provided herein
(including clause (b) below with respect to electronic communications to the
Agent or the Purchasers), all notices, consents and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered United States mail
or sent by telecopier (i) to any party hereto at its address or telecopier
number, as the case may be, set forth on the signature pages to this Agreement
or (ii) to the Agent at 388 Greenwich Street, 19th Floor, New York, New York
10013, Attention: Miles D. McManus (Telecopier No. (212) 816-2613). All notices
sent by hand or overnight courier service, or mailed by certified or registered
United States mail or telecopier, shall be deemed to have been given when
received; provided, however, that if such notice is received by any Person after
the normal business hours of such Person, such notice shall be deemed delivered
at the opening of business on the next Business Day for such Person.




18




--------------------------------------------------------------------------------




          (b)      Electronic Communications.

            (i)       Each Parent Undertaking Party shall provide to the Agent
all information, documents and other materials that any such Person is obligated
to furnish to the Agent, as applicable, pursuant to this Agreement and the other
Transaction Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) provides
notice of any Event of Termination or Potential Event of Termination or (B) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Agent to
hein.nugent@citigroup.com, or such other electronic mail address as the Agent
shall identify to the Parent Undertaking Parties. In addition, each Parent
Undertaking Party shall continue to provide the Communications to the Agent in
the manner specified in this Agreement but only to the extent requested by the
Agent. Each Parent Undertaking Party further agrees that the Agent may make the
Communications available to the Purchasers by posting the Communications on the
Platform. Nothing in this Agreement or any other Transaction Document shall
prejudice the right of the Agent to give any notice or other communication
pursuant hereto or to any other Transaction Document in any other manner
specified herein or therein.          (ii)      The Agent agrees that the
receipt of the Communications by the Agent at its e-mail address set forth in
subclause (i) above shall constitute effective delivery of the Communications to
the Agent for purposes of each Transaction Document.          (iii)      Each
party hereto agrees that any electronic communication referred to in this clause
(b) shall be deemed delivered upon the posting of a record of such Communication
as “sent” in the e-mail system of the sending party or, in the case of any such
Communication to the Agent, upon the posting of a record of such Communication
as “received” in the e-mail system of the Agent; provided, however, that if such
Communication is received by the Agent after the normal business hours of the
Agent, such Communication shall be deemed delivered at the opening of business
on the next Business Day for the Agent.          (iv)      Each party hereto
acknowledges and agrees that the distribution of the Communications and other
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. EACH
PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES AS FOLLOWS: (A) THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT PARTIES DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS;
AND (C) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM.




19




--------------------------------------------------------------------------------




       (v)       This clause (b) shall terminate on the date that no Agent Party
is the Agent under the Receivables Purchase Agreement.

          (c)      Change of Address, Etc. Any party hereto may change its
mailing address, telephone number, telecopier number or e-mail address for
notices and other communications hereunder and under the other Transaction
Documents by notice to the other parties hereto.

          SECTION 10.      No Waiver; Remedies.  No failure on the part of any
Indemnified Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

          SECTION 11.      Continuing Agreement; Assignments under Receivables
Purchase Agreement.  This Agreement is a continuing agreement and shall, subject
to the reinstatement provisions contained in Section 2, (a) remain in full force
and effect until the later of (i) the payment and performance in full of the
Obligations and the payment of all other amounts payable under this Agreement
and (ii) the Termination Date, (b) be binding upon each Parent Undertaking
Party, its successors and permitted assigns, and (c) inure to the benefit of,
and be enforceable by, the Indemnified Parties and each of their respective
successors and permitted transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, (A) any
Purchaser or other Owner may assign all or any of its Receivable Interests under
the Receivables Purchase Agreement in accordance with the terms thereof to any
Eligible Assignee, and (B) the Agent may be replaced pursuant to the provisions
of the Receivables Purchase Agreement, and such Eligible Assignee, or such
replacement Agent, shall thereupon become vested with all the benefits in
respect thereof granted to such Owner, or the Agent, as the case may be, herein
or otherwise. The Parent Undertaking Parties shall not have the right to assign
this Agreement or any or all of its respective rights or obligations hereunder
or any interest herein to any Person except either (i) in connection with a
merger or consolidation permitted under Section 6(e) or (ii) with the prior
written consent of each Purchaser.

          SECTION 12.      Entire Agreement.  This Agreement and the other
Transaction Documents to which the parties hereto are a party contain a final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, written or oral,
relating to the subject matter hereof.




20




--------------------------------------------------------------------------------




          SECTION 13.      Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

          SECTION 14.      Confidentiality.  Except as otherwise required by
applicable law, by their acceptance of this Agreement the Agent and each
Purchaser or other Owner agrees to maintain the confidentiality of this
Agreement (and all drafts thereof) and all non-public information delivered in
connection herewith in communications with third parties and otherwise; provided
that this Agreement and such information may be disclosed (a) to third parties
to the extent such disclosure is made pursuant to a written confidentiality
agreement in form and substance substantially identical to this Section 14, (b)
to the Agent’s and each Purchaser’s and Owner’s legal counsel, accountants and
auditors if they agree to hold it confidential, (c) to any nationally recognized
rating agency, and (d) pursuant to court order or subpoena; provided, however,
that the disclosure of this Agreement or other information required to be made
by or pursuant to court order or subpoena will not be made until each Parent
Undertaking Party has been notified at least five Business Days in advance of
any such disclosure, unless such notification is prohibited by applicable law or
such court order or subpoena.

          Notwithstanding any other provision herein, each party hereto (and
each employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transactions contemplated herein and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws and provided that (to the extent not
inconsistent with the foregoing) such disclosure shall be made without
disclosing the names or other identifying information of any party.

          SECTION 15.      Governing Law; Jurisdiction; Waiver of Jury Trial,
etc.  (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

          (b)      Each Parent Undertaking Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Transaction Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and each Parent Undertaking Party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Parent
Undertaking Party agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Transaction Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Transaction Document in the courts of any jurisdiction.




21




--------------------------------------------------------------------------------




          (c)      Each Parent Undertaking Party irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Transaction Documents to which it is or is to be a party in any New York
State court or United States federal court sitting in New York City. Each Parent
Undertaking Party hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.

          (d)      EACH PARENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION DOCUMENTS,
THE PURCHASES OR THE ACTIONS OF ANY INDEMNIFIED PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.




22




--------------------------------------------------------------------------------




           IN WITNESS WHEREOF, the Parent Undertaking Parties have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.


  CROWN HOLDINGS, INC.       By:  /s/ Alan W. Rutherford   Name: Alan W.
Rutherford   Title: Executive Vice President and
Chief Financial Officer



  Attest:       [Corporate Seal]       By:  /s/ William T. Gallagher   Name:
William T. Gallagher   Title: Vice President and Secretary       One Crown Way  
Philadelphia, PA 19154   Attention: Michael B. Burns        Telephone No.: (215)
698-5036   Telecopier No.: (215) 676-6011













Signature Page to
the Second Amended and Restated Undertaking Agreement




--------------------------------------------------------------------------------




  CROWN CORK & SEAL COMPANY, INC.       By:  /s/ Alan W. Rutherford   Name: Alan
W. Rutherford   Title: Vice President and
Chief Financial Officer



  Attest:       [Corporate Seal]       By:  /s/ William T. Gallagher   Name:
William T. Gallagher   Title: Vice President and Secretary       One Crown Way  
Philadelphia, PA 19154   Attention: Michael B. Burns        Telephone No.: (215)
698-5036   Telecopier No.: (215) 676-6011













Signature Page to
the Second Amended and Restated Undertaking Agreement




--------------------------------------------------------------------------------




  CROWN INTERNATIONAL HOLDINGS, INC.       By:  /s/ Michael B. Burns   Name:
Michael B. Burns   Title: Vice President and Treasurer   One Crown Way  
Philadelphia, PA 19154   Attention: Michael B. Burns        Telephone No.: (215)
698-5036   Telecopier No.: (215) 676-6011













Signature Page to
the Second Amended and Restated Undertaking Agreement




--------------------------------------------------------------------------------




EXHIBIT A
to
Undertaking Agreement


CERTAIN DEFINED TERMS


          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

           “Asbestos Payment” means any payment in cash (or other consideration)
actually made by or on behalf of Crown Holdings or any Subsidiary in respect of
any liability related to asbestos or any actual or threatened claim, action or
proceeding related to asbestos (including any settlement of any thereof). For
avoidance of doubt, deferred payments shall only constitute Asbestos Payments
when made.

           “Capital Expenditures” means, for any period and with respect to any
Person, (a) any and all expenditures made by such Person or any of its
Subsidiaries in such period for assets added to or reflected in its property,
plant and equipment accounts or other similar capital asset accounts or
comparable items or any other capital expenditures that are, or should be, set
forth as “additions to plant, property and equipment” on the consolidated
financial statements of such Person prepared in accordance with GAAP, whether
such asset is purchased for cash or financed as an account payable or by the
incurrence of Indebtedness, accrued as a liability or otherwise, and (b) all
Capital Lease Obligations of such Person and its Subsidiaries.

           “Capital Lease Obligations” means, with respect to any Person, all
monetary or financial obligations of such Parent Undertaking Party and its
Subsidiaries under any leasing or similar arrangement conveying the right to use
real or personal property, or a combination thereof, which, in accordance with
GAAP, would or should be classified and accounted for as capital leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date on which such lease may be terminated by the lessee without payment of a
penalty.

           “Cash In Flow” means, with respect to any Person and during any
period, all cash actually received by such Person during such period on an
unconsolidated basis (whether by dividend, interest payment or otherwise), plus
the amount by which working capital during such period decreased (i.e., the
decrease in Consolidated Current Assets (excluding cash) minus Consolidated
Current Liabilities of such Person on an unconsolidated basis), minus the amount
by which working capital during such period increased (i.e., the increase in
Consolidated Current Assets (excluding cash) minus Consolidated Current
Liabilities of such Person on an unconsolidated basis).

           “Cash Interest Expense” means, for any period and with respect to any
Person, Consolidated Interest Expense of such Person and its Subsidiaries for
such period, less the sum of, to the extent included in Consolidated Interest
Expense, (a) interest expense actually “paid in kind” in that period, (b) the
amortization of any financing fees paid by, or on behalf of, such Person or any
of its Subsidiaries, and (c) the amortization of debt discounts, if any.




A-1




--------------------------------------------------------------------------------




           “Cash Out Flow” means, with respect to any Person and during any
period, all items of cash actually expended by such Person during such period on
an unconsolidated basis (including, without limitation, any Investments (as
defined in the Existing Credit Facilities) in Subsidiaries or any other Person).

           “Compliance Certificate” has the meaning given to such term in
Section 6(d)(ii).

           “Consolidated Current Assets” means, with respect to any Person as at
any date of determination, the total assets of such Person and its consolidated
Subsidiaries which should properly be classified as current assets on a
consolidated balance sheet of such Person and its consolidated Subsidiaries in
accordance with GAAP.

           “Consolidated Current Liabilities” means, with respect to any Person
as at any date of determination, the total liabilities of such Person and its
consolidated Subsidiaries which should properly be classified as current
liabilities (other than the current portion of any Loans (as defined in the
Existing Credit Facilities)) on a consolidated balance sheet of such Person and
its consolidated Subsidiaries in accordance with GAAP.

           “Consolidated EBITDA” means, for any period and with respect to any
Person, Consolidated Net Income of such Person and its Subsidiaries for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense of
such Person and its Subsidiaries for such period, (ii) consolidated income tax
expense of such Person and its Subsidiaries for such period, (iii) all amounts
attributable to depreciation and amortization of such Person and its
Subsidiaries for such period, (iv) any non-cash deductions made in determining
Consolidated Net Income of such Person and its Subsidiaries for such period
(including, without limitation, noncash deductions relating to translation and
foreign exchange adjustments) (other than any deductions which (or should)
represent the accrual of a reserve for the payment of cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) (it being understood that (x) reserves for pension or health care
benefits shall not be so “added back” to Consolidated Net Income and (y)
reserves for Asbestos Payments shall be “added back” except that reserves for
Asbestos Payments in excess of $50 million in any fiscal year shall not be so
“added back” to Consolidated Net Income under this clause (iv)), and (v) actual
cash realized relating to the sale of Real Property (as defined in the Existing
Credit Facilities) or equipment in connection with restructuring activities,
minus (b) any non-cash additions to Consolidated Net Income of such Person and
its Subsidiaries for such period (including, without limitation, non-cash
additions relating to translation and foreign exchange adjustments), minus (c)
without duplication and to the extent included in determining such Consolidated
Net Income of such Person and its Subsidiaries, any extraordinary gains (or plus
extraordinary non-cash losses) for such period and any gains (or plus losses)
realized in connection with any Asset Sale (as defined in the Existing Credit
Facilities) of such Person and its Subsidiaries during such period, all
determined on a consolidated basis in accordance with GAAP.




A-2




--------------------------------------------------------------------------------




           “Consolidated Fixed Charge Coverage Ratio” means, for any Test
Period, the ratio of (a) Consolidated EBITDA of Crown Holdings and its
Subsidiaries for such Test Period, minus Capital Expenditures in such Test
Period of Crown Holdings and its Subsidiaries, to (b) the sum of (i) Net Cash
Interest Expense of Crown Holdings and its Subsidiaries for such Test Period
plus (ii) amount of scheduled mandatory payments on account of principal of
Indebtedness of Crown Holdings and its Subsidiaries (other than Refinanced
Public Debt or Retained Public Debt (as such terms are defined in the Existing
Credit Facilities)) for the next succeeding four quarters (excluding payments
required to be made by Section 2.05(d)(v) of the Existing Credit Facilities);
provided that with respect to any succeeding four quarters that include December
31, 2008, the scheduled payments of principal in respect of Term B Loans (as
defined in the Existing Credit Facilities) shall be deemed not to exceed an
aggregate of $22,500,000 and €2,500,000 plus (iii) Asbestos Payments during such
Test Period. For Test Periods ending prior to March 31, 2004, Cash Interest
Expense shall be determined on a pro forma basis to give effect to the
Transactions (as defined in the Existing Credit Facilities) as if they had
occurred on the first day of such Test Period.

           “Consolidated Interest Expense” means, with respect to any Person and
its Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) interest expense or fees associated with the transactions contemplated
by the Receivables Purchase Agreement and the other Transaction Documents and
any other Permitted Receivables Financing (as defined in the Existing Credit
Facilities), and (b) capitalized interest. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made by such Person and its Subsidiaries with respect to Hedging Agreements.

           “Consolidated Net Income” means, for any period, the net income or
loss of Crown Holdings and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded therefrom (i) the income or loss of any Person (other than consolidated
Subsidiaries of Crown Holdings) in which any other Person (other than such
Person or any of its Subsidiaries) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to such Person or
any of its Subsidiaries by such Person during such period, (ii) the cumulative
effect of a change in accounting principles during such period, (iii) any net
after-tax income (loss) from discontinued operations and any net after-tax gains
or losses on disposal of discontinued operations, (iv) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with such Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries and (v) gains and losses
from the early extinguishment of Refinanced Public Debt (as defined in the
Existing Credit Facilities) or Retained Public Debt (as defined in the Existing
Credit Facilities).

           “Crown Party” means any of the Parent Undertaking Parties and each
Subsidiary or Affiliate thereof that is a party to any of the Transaction
Documents.




A-3




--------------------------------------------------------------------------------




           “ERISA Affiliate” shall mean any Person that for purposes of Title IV
of ERISA is a member of any of the Parent Undertaking Parties’controlled group,
or under common control with such Parent Undertaking Party, within the meaning
of Section 414 of the Code.

           “Euro Borrower Cash Flow Ratio” means, for any Test Period, the ratio
of (a) Cash In Flow of the Euro Borrower (as defined in the Existing Credit
Facilities) to (b) Cash Out Flow of the Euro Borrower. For Test Periods prior to
March 31, 2004, Cash In Flow and Cash Out Flow shall be calculated by reference
to actual Cash In Flow and Cash Out Flow after the Effective Date (as defined in
the Existing Credit Facilities) on an annualized basis.

           “Existing Factoring Facilitie” means the existing factoring programs
of the Euro Borrower and its subsidiaries in France, Belgium, South Africa and
Spain and having the amount outstanding under such facilities, in each case as
set forth on Schedule 3.21(c) of the Existing Credit Facilities as in effect as
of the date hereof.

           “Financial Officer” of any corporation, partnership or other entity
shall mean the chief financial officer, the principal accounting officer,
Treasurer or Controller of such corporation, partnership or other entity.

           “First Lien Indebtedness” means the outstanding amount of all
Indebtedness (without giving effect to clause (i) in the definition thereof) of
Crown Holdings or any of its Subsidiaries secured by (or that has a benefit of)
a Lien on any assets or properties of Crown Holdings or any of its Subsidiaries
(other than Indebtedness permitted to be incurred under Section 6.01(a)(ii),
(iii) or (v) of the Existing Credit Facilities). First Lien Indebtedness shall
include (i) the amounts outstanding under the Transaction Documents and any
other Permitted Receivables Financing (as defined in the Existing Credit
Facilities), (ii) the face amount of any letter of credit issued pursuant to the
Existing Credit Facilities (whether or not drawn), (iii) amounts outstanding
under the Existing Factoring Facilities and any extension, renewals,
refinancings and replacements thereof and (iv) any liability recorded in
accordance with SFAS 133 which does not represent an actual obligation and for
which an offsetting derivative contract has been recorded in the financial
statements in accordance with GAAP (but, to the extent of and only to the
extent, such liability exceeds $50,000,000).

           “First Lien Leverage Ratio” means, for any Test Period, the ratio of
(a) First Lien Indebtedness of Crown Holdings and its Subsidiaries as of the
last day of such Test Period to (b) Consolidated EBITDA of Crown Holdings and
its Subsidiaries for such Test Period.

           “Fiscal Quarter” shall mean any quarter of a Fiscal Year.

           “Fiscal Year” means any period of twelve consecutive calendar months
ending on December 31; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the “2003 Fiscal Year”) refer to the Fiscal Year
ending on December 31 occurring during such calendar year.

           “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof
(including pursuant to a “synthetic lease”), (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or any “keep well,” maintenance of net worth or other similar
agreement or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of the obligation under
any Guarantee shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made (including principal, interest and fees) and (b) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of the obligation under such Guarantee
shall be such guarantor’s maximum reasonably anticipated liability in respect
thereof as determined by the guarantor in good faith; irrespective, in any such
case, of any amount thereof that would, in accordance with GAAP, be required to
be reflected on a balance sheet of such Person.




A-4




--------------------------------------------------------------------------------




           “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rate, currency values or
commodity prices.

           “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid (excluding obligations to pay
salary or benefits under deferred compensation or other benefit programs), (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness (excluding prepaid interest thereon) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness or other
monetary or financial obligations of others, (h) all Capital Lease Obligations
of such Person, (i) all payments that such Person would have to make in the
event of an early termination, on the date Indebtedness of such Person is being
determined, in respect of outstanding interest rate protection agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements, (j) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (k)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, surety bonds and performance bonds, whether or not matured. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.




A-5




--------------------------------------------------------------------------------




           “Interest Expense Coverage Ratio” means, for any Test Period, the
ratio of (a) Consolidated EBITDA of Crown Holdings and its Subsidiaries to (b)
Net Cash Interest Expense of Crown Holdings and its Subsidiaries, in each case
for such Test Period. For Test Periods ending prior to March 31, 2004, the Cash
Interest Expense shall be determined on a pro forma basis to give effect to the
Transactions as if they had occurred on the first day of such Test Period.

           “Material Adverse Effect” means a materially adverse effect on (a)
the business, assets, operations or condition (financial or otherwise),
contingent liabilities or prospects of Crown Holdings and its Subsidiaries taken
as a whole, (b) the ability of any Affiliate of Crown Holdings that is a party
to any of the Transaction Documents to perform any of its obligations under any
Transaction Document to which it is a party, (c) the rights of or benefits
available to the Purchasers taken as a whole under the Transaction Documents, or
(d) the value of the Receivable Interests taken as a whole, or the validity,
enforceability, perfection or priority of any Liens, taken as a whole, granted
to the Agent (for the benefit of the Purchasers) on such Receivable Interests
pursuant to the Transaction Documents.

           “Net Cash Interest Expense” means, with respect to any Person and its
Subsidiaries and for any period, Cash Interest Expense of such Person and its
Subsidiaries for such period, less the amount of interest income received in
cash by such Person and its Subsidiaries for such period.

           “Non-U.S. Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
a Parent Undertaking Party or any Subsidiary with respect to employees employed
outside the United States.

           “SFAS 133” means Statements of Financial Accounting Standards No.
133, as amended, “Accounting for Derivative Instruments and Hedging Activities.”

           “Subsidiary” means with respect to any Person, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person, (ii) any partnership of which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
person; or (iii) any other legal entity the accounts of which would be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP. Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of a Parent
Undertaking Party.




A-6




--------------------------------------------------------------------------------




           “Test Period” means, for the covenants contained in Sections 6(h)
through 6(k), the four consecutive complete fiscal quarters of Crown Holdings
then last ended. Compliance with any such covenants shall be tested as of the
end of each Test Period.

           “Total Leverage Ratio” means, for any Test Period, the ratio of (a)
Indebtedness (without giving effect to clause (i) in the definition thereof) of
Crown Holdings and its Subsidiaries (exclusive of Indebtedness under any
Permitted Receivables Financing) plus any liability recorded in accordance with
SFAS 133 which does not represent an actual obligation and for which an
offsetting derivative contract has been recorded in the financial statements in
accordance with GAAP (but, to the extent and only to the extent, such liability
exceeds $50,000,000), as of the last day of such Test Period, to (b)
Consolidated EBITDA for such Test Period. For any Test Period during which any
Refinanced Public Debt (as defined in the Existing Credit Facilities) and/or
Retained Public Debt (as defined in the Existing Credit Facilities) shall remain
outstanding, so long as no Default or Event of Default (as defined in the
Existing Credit Facilities) has occurred and is continuing and cash is on
deposit in the Collateral Accounts (as defined in the Existing Credit
Facilities) and/or the Retained Public Debt Collateral Accounts (as defined in
the Existing Credit Facilities), a principal amount of Refinanced Public Debt
(as defined in the Existing Credit Facilities) and/or Retained Public Debt (as
defined in the Existing Credit Facilities) equal to such aggregate cash amount
on deposit shall be deemed retired and not outstanding for purposes of this
definition only.

           “U.S. Borrower Cash Flow Ratio” means, for any Test Period, the ratio
of (a) Cash In Flow of the U.S. Borrower (as defined in the Existing Credit
Facilities) to (b) Cash Out Flow of the U.S. Borrower. For Test Periods prior to
March 31, 2004, Cash In Flow and Cash Out Flow shall be calculated by reference
to actual Cash In Flow and Cash Out Flow after the Effective Date on an
annualized basis.




A-7




--------------------------------------------------------------------------------


